—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered September 19, 1991, convicting defendant, after a non-jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him to concurrent terms of 4Vi to 9 years on the first two counts and 3 to 6 years on the third count, unanimously modified on the law to the extent of dismissing the third count and otherwise affirmed.
Testimony at the defendant’s non-jury trial consisted of that of the undercover officer, a member of the backup team and the defendant. The trier of fact found the officers’ testimony to be credible. Where the weight of the credible evidence supports the verdict reached by the court, the verdict will be upheld (see, People v Bleakley, 69 NY2d 490, 495). However, with respect to inclusory concurrent counts, a verdict of guilty of the greater count requires dismissal of a lesser included concurrent count (CPL 300.40 [3] [b]). Concur—Murphy, P. J., Sullivan, Carro, Kupferman and Rubin, JJ.